Title: From John Adams to John Taylor, 7 June 1814
From: Adams, John
To: Taylor, John



No. 6.
Sir
Quincy June 7.th 1814

In the third page of your “Inquiry”, is an Assertion, which Mr. Adams has a right to regret as a gross and egregious misrepresentation. He cannot believe it to have been intentional. He imputes it to haste; to ardor of temper; to defect of memory; to any thing, rather than design. It is in these Words, Mr. Adams asserts, “that every Society naturally produces, an order of Men, which it is impossible to confine to an equality of Rights.” This pretended quotation, marked as it is by inverted commas, is totally and absolutely unfounded. No such expression ever fell from his Lips; no such Language was ever written by his pen; no such principle was ever approved or credited by his Understanding; no such Sentiment  was ever felt without Abhorrence in his heart. On the contrary he has, through Life, asserted, the moral equality of all mankind. His System of Government, which is the System of Massachusetts, which is the System of the United States, which are the Same, as much an  original and a copy are the same; was calculated and framed, for the express purpose of Securing to all Men, equal Laws and equal Rights. Physical Inequalities are proclaimed aloud, by God Almighty through all his Works. Mr. Adams must have been destitute of Senses, not to have perceived them in Men, from their Births to their Deaths: and at the same time, not to have perceived that they were incurable and inevitable, by human Wisdom, Goodness, or Power. All that Men can do , is to mortify, Organise, and arrange, the powers of human Society; that is to Say, the physical Strength and force of Men; in the best manner, to protect, Secure and cherrish, the moral, which are all the natural Rights of Mankind. The French are very fond of the phrase “Social Order”. The English commonly hear it, or read it with a broad grin. I am not English man enough to join in this ridicule. A “Social Oder”, there must be; unless We would return to the Forests, and assert individual independence, in a more absolute Sense, than Tartors or Arabs African Negroes or North American Indians, or Samojedes or Hottentots have ever conceived.
A Begger, Said at my Fathers house, full Seventy years ago “The World is very unequally divided. But I do not wonder at it, nor think much of it. Because I know, that if it were equally divided, to day, in one month there would be as great Odds as ever.” The Beggers Proverb contained as certain, and as important Truth as any, that was ever uttered by the wise Men of Greece.
Will Mr Taylor profess himself, a downright Leveller? Will he vote for a community of Property? Or an equal division of Property? And a community of Wives and Women? He must introduce and establish both, before he can reduce all men to an Equality of Influence. It is indeed questionable, whether Such Laws, would not produce greater Inequalities, than ever were Seen in the World. These are not new Projects, Mr. Taylor. They are not original inventions, or discoveries of Philosophers of the Eighteenth Century. They were as familiar to Plato, as they were to Helvetius or Condorcet.
If I were a young Man, I Should like to write a Romance; and Send a Hero upon his Travels, through Such a levelling Community of Wives and Wealth. It would be very edifying to record his Observations, on the Opinions, Principles, Customs, Institutions, and maners if this Democratical republick, and Such a virtuous and happy Age,
But a Gentleman, whose mind is So active, Studious and contemplative, as Mr. Taylors, must easily foresee; that Some Men must take care of the Property of others, or it much perish with them its owners; and that Some Men Would have as many Wives as Soloman, and others none at all.
See! What is no uncommon Sight, a Family of Six Sons. Four of them are prudent, discreet, frugal and industrious Men. The other two are idle and profligate. The Father leaves equal portions of his Estate to all the Six. How long will it be, before the two, will request the four to purchase their Shares? And how long, before the purchase money will be Spent in Sports, gambled away at Races or Cards, or Dice or Billiards, or dissipated at Taverns or worse houses? When the two are thus reduced to Beggery, will they have as much Influence in Society as any one of the four?
That I may not disgust you with too long an Application to one Amusement, which is Sometimes as irksome as Ennui, I will /  Subscribe

John Adams